--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1

EXCHANGE AGREEMENT
 
This Exchange Agreement (the “Agreement”) is dated as of August 1, 2012, by and
between Alamo Energy Corp., a Nevada Corporation (the “Company”), and
_______________ (the “Holder”).
 
RECITALS
 
A.           The Holder is the owner of (i) an Original Issue Discount 5%
Convertible Debenture dated July 29, 2011, of which $_____________ in aggregate
principal amount and $______________ in aggregate accrued and unpaid interest
are currently outstanding (the “Debenture”), (ii) a Series A Common Stock
Purchase Warrant to purchase ____________ shares of Common Stock (as defined
below) (the “Series A Warrant”), (iii) a Series B Common Stock Purchase Warrant
to purchase ______________ shares of Common Stock (the “Series B Warrant”) and
(iv) a Series C Common Stock Purchase Warrant to purchase ______________ shares
of Common Stock (the “Series C Warrant” and together with the Series A Warrant
and the Series B Warrant, collectively, the “Warrants”). “Securities” means,
collectively, the Debenture and the Warrants.
 
B.           The Company desires that the Holder exchange its Securities on the
terms set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1. Exchange. Simultaneously with the execution and delivery of this Agreement,
the Holder shall exchange its Securities with the Company for, and in exchange
therefor the Company shall issue to the Holder, ______________unlegended and
freely tradable shares of Common Stock (such ______________shares of Common
Stock issued to the Holder pursuant to this Agreement are referred to herein as
the “Shares”). It is expressly understood and agreed that the exchange of the
Securities for the Shares to be issued by the Company simultaneously therewith
is being undertaken pursuant to Section 3(a)(9) of the Securities Act of 1933,
as amended (the “1933 Act”).  None of the Shares shall bear any restrictive or
other legends, and the Company shall not issue, and the Company shall prohibit
all other Persons (as defined below) from issuing, any stop-transfer order,
instruction or other restriction with respect to any of the Shares. “Common
Stock” means (i) the Company’s shares of common stock, $0.001 par value per
share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.
 
(a) Delivery of Securities. The Holder shall, within three (3) Business Days (as
defined in the Debenture) after the date hereof, deliver the Securities to the
address specified by the Company.
 
(b) Delivery of Shares. On the date hereof, the Company shall credit the number
of Shares to the balance account specified in writing by the Holder with The
Depository Trust Company through its Deposit/Withdrawal at Custodian system. It
is expressly understood and agreed that the Securities shall be cancelled by the
Company following the Company’s delivery of the Shares to the Holder in
accordance with this Section 1(b).
 
 
1

--------------------------------------------------------------------------------

 
2. Representations and Warranties of the Company. The Company represents and
warrants to the Holder that:
 
(a) The Company is a corporation duly organized and validly existing and in good
standing under the laws of the State of Nevada and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted and as presently proposed to be conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its subsidiaries, taken as a whole, (ii) the transactions
contemplated by this Agreement or (iii) the authority or ability of the Company
to perform any of its obligations under this Agreement.
 
(b) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and to issue the Shares in accordance with
the terms hereof.  The execution and delivery of this Agreement by the Company,
and the consummation by the Company of the transactions contemplated hereby
(including, without limitation, the issuance of the Shares), have been duly
authorized by the Company’s board of directors, and no further filing, consent
or authorization is required by the Company, its board of directors or any of
its shareholders. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
(c) The issuance of the Shares is duly authorized and, upon issuance in
accordance with the terms hereof, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders thereof being entitled to all rights accorded to a holder of Common
Stock. The offer and issuance of the Shares is exempt from registration under
the 1933 Act pursuant to the exemption provided by Section 3(a)(9) thereof. As a
result of the foregoing, the Shares are freely tradable by the Holder.
 
(d) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including, without limitation, the issuance of the Shares) will not (i) result
in a violation of the articles of incorporation of the Company (including,
without limitation, any certificate of designation contained therein) or other
organizational documents of the Company, any capital stock of the Company or
bylaws of the Company, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
foreign, federal and state securities laws and regulations and the rules and
regulations of the OTCQB) applicable to the Company or by which any property or
asset of the Company or any of its subsidiaries is bound or affected, except, in
the case of clause (ii) above, for violations that could not reasonably be
expected to have a Material Adverse Effect.
 
(e) The Company is not required to obtain any consent from, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Agreement, in each case, in accordance with the terms
hereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain at or prior to the execution of this Agreement
have been obtained or effected prior to the execution of this Agreement.
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof
 
(f) During the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the “SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”) on a timely basis or the Company received a valid extension
of time to so file the applicable SEC Documents and the Company filed such SEC
Documents prior to the expiration of the applicable extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein not misleading, in the light of the circumstance
under which they are or were made.
 
2

--------------------------------------------------------------------------------

 
 
(g) Since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, except as disclosed in the SEC Documents filed
subsequent to such Form 10-K, there has been no material adverse change and no
material adverse development in the business, assets, liabilities, properties,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any of its subsidiaries. Since the date of the
Company’s most recent audited financial statements contained in a Form 10-K,
except as disclosed in the SEC Documents filed subsequent to such Form 10-K,
neither the Company nor any of its subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets outside of the ordinary course of business or
(iii) made any material capital expenditures (either individually or in the
aggregate). Neither the Company nor any of its subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.
 
(h) The authorized capital stock of the Company consists of 3,000,000,000 shares
of Common Stock, of which 59,956,826 are issued and outstanding and 32,467,812
shares are reserved for issuance pursuant to securities exercisable or
exchangeable for, or convertible into, shares of Common Stock. No shares of
Common Stock are held in treasury. All of such outstanding shares of Common
Stock are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and non-assessable.
 
(i) The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under its articles
of incorporation, bylaws or other organizational document or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to the Holder as a result of the transactions contemplated by this
Agreement (including, without limitation, the Company’s issuance of the Shares
and the Holder’s ownership of the Shares).
 
(j) There are no solicitation fees, brokerage commissions, finder’s fees or
other similar fees or commissions payable in connection with the transactions
contemplated hereby based on any agreement, arrangement or understanding with
Company or any action taken by Company.
 
(k) No event, liability, development or circumstance has occurred or exists, or
is reasonably expected to occur or exist, with respect to the Company, any of
its subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise) that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced or (ii) could have a Material Adverse
Effect.
 
(l) The Company confirms that neither it nor any other Person acting on its
behalf has provided the Holder or any of its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
subsidiaries, other than the existence of the transactions contemplated by this
Agreement. The Company understands and confirms that the Holder will rely on the
foregoing representations in effecting transactions in securities of the
Company.
 
 
3

--------------------------------------------------------------------------------

 
3. Holder’s Representations and Warranties. Holder represents and warrants to
the Company that:
 
(a) Ownership of Securities. The Holder owns the Securities and all rights
thereunder free and clear of any liens, encumbrances, pledges, options or other
rights of any kind and description (except for liens, encumbrances, pledges,
options and other rights and restrictions imposed by applicable securities laws,
the terms of the Debenture, the terms of the Warrants and the terms of the other
Transaction Documents (as defined in the Purchase Agreement (as defined in the
Debenture))). Other than as contemplated by this Agreement, the Holder has not
transferred or otherwise conveyed any interest in any of the Securities.
 
(b) Authorization, Enforcement. The Holder has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Agreement by the Holder and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Holder and no further action is required by the
Holder. This Agreement has been duly executed by the Holder and constitutes the
legal, valid and binding obligation of the Holder enforceable against the Holder
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the consummation by the Holder of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of the
Holder, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except,
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.
 
(d) Non-Affiliate. Immediately prior to and immediately after execution of this
Agreement, the Holder is not, and has not been for the three months prior to the
date of this Agreement, an “affiliate” (as defined in Rule 144 (as defined
below)) of the Company.
 
(e) Former Shell. Holder acknowledges that the Company was previously an issuer
described in paragraph (i)(1)(i) of Rule 144 promulgated by the SEC under the
1933 Act (“Rule 144”) and is subject to the provisions of Rule 144(i). Holder is
familiar with and understands Rule 144 (including, without limitation, the
provisions of Rule 144(i)) as presently in effect; provided, however, by making
the representations in this Section 3(e), (x) Holder does not agree, or make any
representation or warranty, to hold any of the Shares for any minimum or other
specific term and (y) reserves, and has, the right to dispose of the Shares at
any time in accordance with, or pursuant to an exemption under, the 1933 Act
(including, without limitation, Section 4(a)(1) thereof).
 
 
4

--------------------------------------------------------------------------------

 
4. Holding Period. For the purposes of Rule 144, the Company acknowledges and
agrees that the holding period of the Securities (which commenced on July 29,
2011) may be tacked onto the holding period of the Shares, and the Company
agrees not to take a position contrary thereto or inconsistent therewith. The
Company shall take all actions, including, without limitation, the issuance by
its legal counsel of any necessary legal opinions, necessary to issue the Shares
without restriction and not containing any restrictive or other legend without
the need for any action by the Holder.
 
5. Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Holder, the Company, their affiliates and Persons acting
on their behalf solely with respect to the matters contained herein, and this
Agreement contains the entire understanding of the parties solely with respect
to the matters covered herein; provided, however, nothing contained in this
Agreement shall (or shall be deemed to), except as expressly set forth in the
last sentence of Section 1(b) hereof, (i) have any effect on any agreements the
Holder has entered into with, or any instruments the Holder has received from,
the Company or any of its subsidiaries prior to the date hereof with respect to
any prior transaction entered into by the Holder with the Company or (ii) waive,
alter, modify or amend in any respect any obligations of the Company or any of
its subsidiaries, or any rights of or benefits to the Holder or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its subsidiaries and the Holder, or any instruments
the Holder received from the Company and/or any of its subsidiaries prior to the
date hereof, and, except as expressly set forth in the last sentence of Section
1(b) hereof, all such agreements and instruments shall continue in full force
and effect. As a material inducement for the Holder to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by the Holder, any of its
advisors or any of its representatives shall affect the Holder’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement and (ii)
unless a provision of this Agreement is expressly preceded by the phrase “except
as disclosed in the SEC Documents,” nothing contained in any of the SEC
Documents shall affect the Holder’s right to rely on, or shall modify or qualify
in any manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement.
 
6. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder or to enforce a judgment or other court ruling in favor of the Holder.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
7. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
 
5

--------------------------------------------------------------------------------

 
8. Construction; Survival. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. The
representations, warranties, agreements and covenants shall survive the
consummation of the transactions contemplated by this Agreement. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
dividends, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.
 
9. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement. Unless
the context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.”  The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.
 
10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company shall not assign this Agreement or any rights hereunder, or
delegate any obligations hereunder, without the prior written consent of the
Holder (which may be granted or withheld in the sole discretion of the Holder).
The Holder may assign some or all of its rights hereunder in connection with any
assignment or transfer of any of the Shares without the consent of the Company,
in which event such assignee or transferee (as the case may be) shall have the
rights of the Holder that were so assigned. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
11. Disclosure; Listing. The Company shall, on or before 8:30 a.m., New York
time, on the first (1st) business day after the date hereof file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by this Agreement in the form required by the 1934 Act (the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) regarding the Company or
any of its subsidiaries delivered to the Holder by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement. The
Company shall not, and the Company shall cause each of its subsidiaries and each
of its and their respective officers, directors, employees and agents, not to,
provide the Holder with any material, non-public information regarding the
Company or any of its subsidiaries from and after the filing of the 8-K Filing
without the express prior written consent of the Holder. In the event of a
breach of any of the foregoing covenants by the Company, any of its
subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of the Holder),
in addition to any other remedy provided herein, the Holder shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, any of its subsidiaries, or any of its or their
respective officers, directors, employees or agents. The Holder shall not have
any liability to the Company, any of its subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure. Subject to the foregoing, neither the Company, its subsidiaries nor
the Holder shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Company
shall be entitled, without the prior approval of the Holder, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) the Holder shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release). Without
the prior written consent of the Holder, the Company shall not (and shall cause
each of its subsidiaries and affiliates to not) disclose the name of the Holder
in any filing (other than the 8-K Filing), announcement, release or otherwise.
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that the Holder shall not have (unless expressly agreed
to by the Holder after the date hereof in a written definitive and binding
agreement executed by the Company and the Holder), any duty of confidentiality
with respect to, or a duty not to trade on the basis of, any information
regarding the Company or any of its subsidiaries.
 
12. Listing; Blue Sky Laws. The Company shall promptly secure the listing of all
of the Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is listed or designated for
quotation (as the case may be). The Company shall maintain the Common Stock’s
listing or designation for quotation (as the case may be) on the OTCQB, The New
York Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq
Global Market or the Nasdaq Capital Market. The Company shall timely make all
filings and reports relating to the offer and issuance of the Shares required
under all applicable securities laws (including, without limitation, all
applicable federal securities laws and all applicable “Blue Sky” laws), and the
Company shall comply with all applicable federal, state, local and foreign laws,
statutes, rules, regulations and the like relating to the offer and issuance of
the Shares.
 
 
6

--------------------------------------------------------------------------------

 
13. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
14. Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
shall be delivered in accordance with Section 5.4 of the Purchase Agreement.
 
15. Expenses. In the event that any litigation shall arise between any of the
parties hereto based, in whole or in part, upon this Agreement or any or all of
the provisions contained herein, the prevailing party in any such litigation
shall be entitled to recover attorneys’ fees, costs and expenses from the
non-prevailing party. Except as otherwise set forth in this Agreement, each
party to this Agreement shall bear its own expenses in connection with the
transactions contemplated by this Agreement.
 
16. Current Public Information.
 
(a) Current Public Information. Until the date on which the Holder shall have
sold all of the Shares (the “Reporting Period”), the Company shall timely file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.
 
(b) Current Public Information Failure. If during the Reporting Period the
Company fails to file with the SEC any required reports under Section 13 or
15(d) of the 1934 Act such that it is not in compliance with Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) (a “Current Public Information Failure”) as a
result of which the Holder is unable to sell all of the Shares without
restriction under Rule 144 (including, without limitation, volume restrictions),
then, as partial relief for the damages to the Holder by reason of any such
delay in, or reduction of, its ability to sell Shares (and not as a penalty)
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to the Holder (by wire transfer of immediately
available funds to an account specified in writing by the Holder) an amount in
cash equal to 1.5% of the outstanding aggregate principal amount of the
Debenture on the date hereof immediately prior to execution of this Agreement on
(i) the date of each Current Public Information Failure and (ii) every thirty
(30) day anniversary of such Current Public Information Failure until the
earlier of (1) the date such Current Public Information Failure is cured and (2)
such time that such public information is no longer required pursuant to Rule
144 (in each case, pro rated for periods totaling less than thirty (30)
days). The payments to which the Holder shall be entitled pursuant to this
Section 16(b) are referred to herein as “Current Public Information Failure
Payments.”  Following the initial Current Public Information Failure Payment for
a particular failure (which shall be paid on the date of such failure as set
forth above), without limiting the foregoing, if a failure giving rise to
Current Public Information Failure Payments is cured prior to any thirty (30)
day anniversary of such failure, then such Current Public Information Failure
Payment shall be made on the third (3rd) Business Day after such cure. In the
event the Company fails to make Current Public Information Failure Payments in a
timely manner in accordance with the foregoing, such Current Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing contained herein shall limit the
Holder’s right to pursue actual damages for the Current Public Information
Failure, and the Holder shall have the right to pursue all remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief (without the requirement to post a bond or
other type of security).
 
(c) Application. It is expressly understood and agreed that Sections 16(a) and
16(b) hereof shall apply in lieu of Sections 4.3(a) and 4.3(b) of the Purchase
Agreement.
 
17. Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
7

--------------------------------------------------------------------------------

 
18. Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Holder or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
19. Terms. The Company represents, warrants and covenants that the Company has
not entered into, and will not, directly or indirectly, enter into (or provide,
grant or enter into any waiver, amendment, termination or the like with respect
to), any agreement, understanding, instrument or the like with, or for the
benefit of, any holder of any of the other Debentures (as defined in the
Debenture) (each an “Other Holder”) or any of their respective affiliates with
or that results in any terms and/or conditions which are more favorable to any
such Person than the terms and conditions provided to, or for the benefit of,
the Holder. To the extent the Company enters into (or provides, grants or enters
into any waiver, amendment, termination or the like with respect to) any, direct
or indirect, agreement, understanding, instrument or the like with, or for the
benefit of, any Other Holder or any of their respective affiliates that contains
or results in any terms and/or conditions which are more favorable to any such
Person than the terms and/or conditions provided to, or for the benefit of, the
Holder, then the Holder, at its option, shall be entitled to the benefit of such
more favorable terms and/or conditions (as the case may be) and this Agreement
shall be automatically amended to reflect such more favorable terms or
conditions (as the case may be). To the extent the Company, directly or
indirectly, enters into (or provides, grants or enters into any waiver,
amendment, termination or the like with respect to) any agreement,
understanding, instrument or the like with, or for the benefit of, any Other
Holder or any of their respective affiliates that contains or results in any
terms or conditions which are not identical to the terms and conditions provided
to, or for the benefit of, the Holder, then the Company shall immediately notify
the Holder of, and contemporaneously with such notification publicly disclose,
any such terms to the extent such terms constitute material, non-public
information. The Company further represents and warrants that (i) except as set
forth on Schedule I attached hereto, no consideration has been offered or paid
to any Other Holder or any of their respective affiliates with respect to any of
the matters addressed in this Agreement or otherwise, (ii) except as set forth
on Schedule I attached hereto, no agreement, understanding, instrument or the
like has been entered into with or granted to any Other Holder or any of their
respective affiliates with respect to any of the matters addressed in this
Agreement that contains any terms or conditions that are different in any
respect from any of the terms or conditions contained in this Agreement, (iii)
other than the Transaction Documents previously filed with the SEC and except as
set forth on Schedule I attached hereto, no agreement, understanding, instrument
or the like has been entered into with or granted to any Other Holder or any of
their respective affiliates with respect to any other matter and (iv) except as
set forth on Schedule I attached hereto, simultaneously herewith all of the
Other Holders are also entering into agreements identical to this Agreement (the
“Other Exchange Agreements”).
 
20. Independent Obligations. The obligations of the Holder hereunder are several
and not joint with the obligations of any Other Holder, and the Holder shall not
be responsible in any way for the performance of the obligations of any Other
Holder under any of the Other Exchange Agreements or any other similar
agreement. Nothing contained herein, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as, and
the Company acknowledges that the Holder and the Other Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder or any of the Other
Holders are in any way acting in concert or as a group or entity with respect to
such obligations or the transactions contemplated by this Agreement or any
matters, and the Company acknowledges that the Holder and the Other Holders are
not acting in concert or as a group or entity, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by this Agreement or any other similar agreement. The decision of
the Holder to enter into this Agreement has been made by the Holder
independently of any Other Holder. The Company and the Holder confirm that the
Holder has independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
The Holder shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose. To the extent that any Other Holder enters
into an agreement with the same or similar terms and conditions or pursuant to
the same or similar documents, all such matters are solely in the control of the
Company, not the action or decision of the Holder, and would be solely for the
convenience of the Company and not because it was required or requested by the
Holder.
 
21. Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Company does not deliver the Shares to the Holder in accordance
with Section 1(b) hereof, then, at the election of the Holder delivered in
writing to the Company at any time after the third (3rd) Business Day
immediately following the date of this Agreement, this Agreement shall be
terminated and be null and void ab initio and the Holder’s Securities shall
automatically be reinstated as if this Agreement never existed.
 
[signature page follows]
 

 
8

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
COMPANY:

 
 
ALAMO ENERGY CORP.

 
 
By:
 

 
Name: ______________

 
Title:   ______________



 
 
HOLDER:

 
 
______________________________







 
By:  ___________________

 
Its:   ___________________



 
 
By:  ___________________

 
Its:   ___________________






 
9

--------------------------------------------------------------------------------

 

Schedule I


None, other than:


Under its separate Exchange Agreement, the principal amount of _______________’s
Debenture is $________________, accrued and unpaid interest under its Debenture
is $______________, the aggregate number of shares of Common Stock issuable upon
exercise of its Warrants is ______________ and it shall be issued ______________
shares of Common Stock in exchange for its Debenture and Warrants.


Under its separate Exchange Agreement, the principal amount of _______________’s
Debenture is $________________, accrued and unpaid interest under its Debenture
is $______________, the aggregate number of shares of Common Stock issuable upon
exercise of its Warrants is ______________ and it shall be issued ______________
shares of Common Stock in exchange for its Debenture and Warrants.


Under its separate Exchange Agreement, the principal amount of _______________’s
Debenture is $________________, accrued and unpaid interest under its Debenture
is $______________, the aggregate number of shares of Common Stock issuable upon
exercise of its Warrants is ______________ and it shall be issued ______________
shares of Common Stock in exchange for its Debenture and Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.


Under its separate Exchange Agreement, the aggregate number of shares of Common
Stock issuable upon exercise of _______________’s Warrants is _______________
and it shall be issued _______________ shares of Common Stock in exchange for
its Warrants.




10

--------------------------------------------------------------------------------
